NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                                IN THE DISTRICT COURT OF APPEAL

                                                OF FLORIDA

                                                SECOND DISTRICT


SANTIAGO MARTINEZ and CYNTHIA                   )
MARTINEZ,                                       )
                                                )
             Appellants,                        )
                                                )
v.                                              )      Case No. 2D17-4817
                                                )
PAT FRANK, as Clerk of the Circuit Court        )
for Hillsborough County; MORTGAGE               )
ELECTRONIC REGISTRATION                         )
SYSTEMS, INC.; Q LENDING, INC. f/k/a            )
Equity Financial Group, Inc.; and               )
RENAISSANCE VILLAS CONDO ASSN.                  )
INC.,                                           )
                                                )
             Appellees.                         )
                                                )

Opinion filed February 13, 2019.

Appeal from the Circuit Court for
Hillsborough County; Paul L. Huey, Judge.

Arthur S. Barksdale, IV and Philip D. Storey
of Alvarez, Winthrop, Thompson & Storey,
P.A., Orlando, for Appellants.

David M. Caldevilla of de la Parte & Gilbert,
P.A., Tampa; Dale K. Bohner, General
Counsel, Tampa; and Shelby K. Russ, Staff
Attorney, Tampa, for Appellee Pat Frank,
as Clerk of the Circuit Court for
Hillsborough County.

No appearance for remaining Appellees.
PER CURIAM.


          Affirmed.


MORRIS and BLACK, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.




                                  -2-